20-05027-rbk Doc#81 Filed 09/29/20 Entered 09/29/20 18:03:43 Main Document Pg 1 of 6




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION

       In re:                                        §
                                                     § Chapter 11
       KrisJenn Ranch, LLC,                          §
                                                     §
       Debtor                                        § Case No. 20‐50805‐RBK
                                                     §


       KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–     §
       Series Uvalde Ranch, and KrisJenn Ranch,      §
       LLC–Series Pipeline ROW, as successors in     §
       interest to Black Duck Properties, LLC,       §
                                                     §
       Plaintiffs,                                   § Adversary No. 20‐05027‐RBK
                                                     §
       v.                                            §
                                                     §
       DMA Properties, Inc. and Longbranch           §
       Energy, LP,                                   §
                                                     §
       Defendants.                                   §
                                                     §


       DMA Properties, Inc. and Frank Daniel         §
       Moore,                                        §
                                                     §
       Cross‐Plaintiffs/Third‐Party Plaintiffs,      §
                                                     §
       v.                                            § Adversary No. 20‐05027‐RBK
                                                     §
       KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–     §
       Series Uvalde Ranch, and KrisJenn Ranch,      §
       LLC–Series Pipeline ROW, Black Duck           §
       Properties, LLC, Larry Wright, and John       §
       Terrill,                                      §
                                                     §
       Cross‐Defendants/Third‐Party Defendants.      §




      L & B 24000/0002/L1845712.DOCX/
20-05027-rbk Doc#81 Filed 09/29/20 Entered 09/29/20 18:03:43 Main Document Pg 2 of 6




       RESPONSE TO OBJECTIONS AND MOTION TO QUASH SUBPOENA SEEKING THE DEPOSITION OF HAGAN
                              COHLE AND THE PRODUCTION OF DOCUMENTS
                                        [RELATES TO DKT. 73]

               In his motion to quash, Mr. Cohle objects and seeks to quash his subpoena to

      testify at a deposition in this case on two grounds: (1) he was served with an unsigned

      subpoena; and (2) he objects to appearing at the office of counsel for DMA Properties

      and Mr. Moore when he is represented by counsel.

               After a conference between counsel for Mr. Cohle and counsel for DMA

      Properties and Mr. Moore on available dates, Mr. Cohle was served with a revised

      subpoena through his counsel. The revised subpoena was signed by counsel for DMA

      Properties and Mr. Moore. Mr. Cohle’s deposition will now be conducted on October

      16, 2020 at the office of his counsel via video conference. There are no remaining

      objections concerning Mr. Cohle’s deposition.

               Further, Mr. Cohle objected to producing documents from his role at manager

      of Black Duck Properties, arguing that the requests for production should be directed at

      Black Duck. Black Duck, however, had no corporate email server and no document

      retention policy. In his role as Black Duck’s manager, Mr. Cohle used his personal email

      address. To the extent Mr. Cohle has communications and documents from his time as

      Black Duck’s manager that are responsive to DMA Properties’s and Mr. Moore’s

      requests for production, those documents should be produced.




      L & B 24000/0002/L1845712.DOCX/                 2
20-05027-rbk Doc#81 Filed 09/29/20 Entered 09/29/20 18:03:43 Main Document Pg 3 of 6




                                          Respectfully submitted,


                                          /s/ Christopher S. Johns
                                          Christopher S. Johns
                                          State Bar No. 24044849
                                          Christen Mason Hebert
                                          State Bar No. 24099898
                                          JOHNS & COUNSEL PLLC
                                          14101 Highway 290 West, Suite 400A
                                          Austin, Texas 78737
                                          512‐399‐3150
                                          512‐572‐8005 fax
                                          cjohns@johnsandcounsel.com
                                          chebert@johnsandcounsel.com
                                          /s/ Timothy Cleveland
                                          Timothy Cleveland
                                          State Bar No. 24055318
                                          Austin H. Krist
                                          State Bar No. 24106170
                                          CLEVELAND | TERRAZAS PLLC
                                          4611 Bee Cave Road, Suite 306B
                                          Austin, Texas 78746
                                          512‐689‐8698
                                          tcleveland@clevelandterrazas.com
                                          akrist@clevelandterrazas.com
                                          /s/ Natalie F. Wilson
                                          Natalie F. Wilson
                                          State Bar No. 24076779
                                          LANGLEY & BANACK
                                          745 East Mulberry Avenue, Suite 700
                                          San Antonio, Texas 78212
                                          210‐736‐6600
                                          210‐735‐6889 fax
                                          nwilson@langleybanack.com




      L & B 24000/0002/L1845712.DOCX/        3
20-05027-rbk Doc#81 Filed 09/29/20 Entered 09/29/20 18:03:43 Main Document Pg 4 of 6




                                          Andrew R. Seger
                                          State Bar No. 24046815
                                          KEY TERRELL & SEGER
                                          4825 50th Street, Suite A
                                          Lubbock, Texas 79414
                                          806‐793‐1906
                                          806‐792‐2135 fax
                                          aseger@thesegerfirm.com
                                          Attorneys for Frank Daniel Moore and DMA
                                          Properties, Inc.




      L & B 24000/0002/L1845712.DOCX/        4
20-05027-rbk Doc#81 Filed 09/29/20 Entered 09/29/20 18:03:43 Main Document Pg 5 of 6




                                        CERTIFICATE OF SERVICE

              I hereby certify that on September 29, 2020 a true and correct copy of the
      foregoing document was transmitted to each of the parties via the Court’s electronic
      transmission facilities and/or via electronic mail as noted below. For those parties not
      registered to receive electronic service, a true and correct copy of the foregoing
      document was served by United States Mail, first class, postage prepaid, at the address
      noted below.

       Ronald J. Smeberg                                   Michael Black
       Charles John Muller, IV                             BURNS & BLACK PLLC
       MULLER SMEBERG, PLLC                                750 Rittiman Road
       111 W. Sunset                                       San Antonio, TX 78209
       San Antonio, TX 78209                               mblack@burnsandblack.com
       ron@smeberg.com
       john@muller-smeberg.com                             Jeffery Duke
                                                           DUKE BANISTER MILLER & MILLER
       Counsel for Plaintiffs KrisJenn Ranch,              22310 Grand Corner Drive, Suite 110
       LLC, Krisjenn Ranch, LLC, Series                    Katy, TX 77494
       Uvalde Ranch, KrisJenn Ranch, LLC,                  jduke@dbmmlaw.com
       Series Pipeline Row
                                                           Counsel for Defendant Longbranch
                                                           Energy, LP
       Ronald J. Smeberg                                   Shane P. Tobin
       THE SMEBERG LAW FIRM, PLLC                          OFFICE OF THE U.S. TRUSTEE
       2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
       San Antonio, TX 78201-4926                          Austin, Texas 78701
       ron@smeberg.com                                     shane.p.tobin@usdoj.gov

       Counsel for Third-Party Defendant Black             United States Trustee
       Duck Properties, LLC
       William P Germany                                   John Terrill
       BAYNE, SNELL & KRAUSE                               12712 Arrowhead Lane
       1250 N.E. Loop 410, Suite 725                       Oklahoma City, OK 73120
       San Antonio, TX 78209
       wgermany@bsklaw.com                                 Third Party-Defendant, pro se

       Counsel for Larry Wright
       Laura L. Worsham
       JONES, ALLEN & FUQUAY, L.L.P.
       8828 Greenville Avenue
       Dallas, TX 75243
       lworsham@jonesallen.com

       Counsel for McLeod Oil, LLC




      L & B 24000/0002/L1845712.DOCX/                  5
20-05027-rbk Doc#81 Filed 09/29/20 Entered 09/29/20 18:03:43 Main Document Pg 6 of 6




                                           /s/ Christopher S. Johns
                                          Christopher S. Johns




      L & B 24000/0002/L1845712.DOCX/        6
